PER CURIAM.
Ronald Salazar appeals his conviction and sentence for first-degree murder and sexual battery of a child under twelve. We hold the trial court did not err in denying the motion to suppress statements made by Salazar. The question before the trial court was whether Salazar was “in custody” for Miranda purposes at the time the statements were made. The proper *243inquiry is whether, under the totality of the circumstances,, “a reasonable , person placed in the same position would believe that his or her freedom of action was curtailed to a degree associated with actual arrest." Ramirez v. State, 739 So.2d 568, 573 (Fla.1999). Following an evidentiary hearing, the trial court concluded that Salazar was not in custody or undergoing custodial interrogation at the time he made the relevant statements. We find no error in this determination. See Lorenzo v. State, 948 So.2d 1012 (Fla. 3d DCA 2007); Cotton v. State, 901 So.2d 241 (Fla. 3d DCA 2005); Ramsey v. State, 731 So.2d 79 (Fla. 3d DCA 1999); Wright v. State, 161 So.3d 442 (Fla. 5th DCA 2014).
We find no merit to {he other point raised on appeal by Salazar. Accordingly, we affirm Salazar’s conviction and sentence.
Affirmed.